Case 4:18-cv-00075-TWP-TAB Document 98 Filed 08/10/20 Page 1 of 4 PageID #: 790




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 COYLE NISSAN, LLC,                                   )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 4:18-cv-00075-TWP-TAB
                                                      )
 NISSAN NORTH AMERICA, INC.,                          )
                                                      )
                               Defendant.             )


                                    ORDER ON
                     PLAINTIFF'S MOTION FOR ENLARGEMENT OF
                      EXPERT WITNESS DISCLOSURE DEADLINE

        Plaintiff missed the June 17, 2020, expert witness disclosure deadline. Unfortunately,

 when Plaintiff finally got around to requesting an enlargement of that deadline more than four

 weeks after it passed, Plaintiff pointed the finger at Defendant as the cause of the missed

 deadline, rather than appropriately acknowledging that Plaintiff was largely the cause of the

 problem. At bit of background helps illustrate this fact.

        The Case Management Plan [Filing No. 85] set a June 17, 2020, deadline for Plaintiff's

 expert witness disclosures. That deadline passed without any request by Plaintiff to enlarge the

 deadline. However, subsequent filings revealed that Plaintiff made an expert witness disclosure

 to Defendant, but that the disclosure was significantly deficient. As a result, Defendant filed a

 motion seeking 30 days beyond any expert disclosure by Plaintiff to make its own disclosure.

 [Filing No. 89.] The Court denied the motion, but indicated that if Plaintiff did seek an

 enlargement of the deadline, and if the Court granted an enlargement, the Court would revisit the

 need to enlarge Defendant's expert witness deadline. [Filing No. 90.] Three days later, on July

 17, Plaintiff filed the motion presently before the Court seeking an enlargement of time until
Case 4:18-cv-00075-TWP-TAB Document 98 Filed 08/10/20 Page 2 of 4 PageID #: 791




 August 31, 2020, to make its expert witness disclosure. In that motion, Plaintiff stated that the

 June 20 deadline was "unworkable" primarily due to Defendant's delayed document production.

 [Filing No. 91, at ECF p. 1.]

        Plaintiff's motion misses the mark. The Court does not doubt that Defendant's production

 was delayed and that this contributed to Plaintiff's need to enlarge the expert deadline. Indeed,

 nestled in the briefing is an indication that COVID-19 has played a role in any delays. But this

 does not excuse Plaintiff's failure to timely request an enlargement of the expert disclosure

 deadline. Moreover, rather than try and place the blame on Defendant, Plaintiff should have

 acknowledged its oversight and provided good cause for the requested enlargement. Instead,

 Plaintiff's reply brief accuses Defendant of "[s]itting on documents and setting expert deadline

 trap doors." [Filing No. 94, at ECF p. 1.] Plaintiff's reply also represents to the Court that

 Defendant has failed to produce any ESI, but that assertion was undercut in Defendant's sur-

 reply. [Filing No. 95, at ECF p. 2.]

        The result of Plaintiff's bobble is an avoidable, contested motion, needless finger

 pointing, and an expenditure of limited judicial resources. Although the Court could deny

 Plaintiff's motion for the reasons set forth above, it declines to do so. The dispositive motions

 deadline is not until October 15, 2020, and the trial is not until May 17, 2021. Enough time

 exists to alter the expert witness deadline as Plaintiff requests. Any prejudice to Defendant is

 avoided by granting Defendant's request to enlarge Defendant's expert witness deadline to 30

 days beyond Plaintiff's expert disclosure.




                                                   2
Case 4:18-cv-00075-TWP-TAB Document 98 Filed 08/10/20 Page 3 of 4 PageID #: 792




        Accordingly, Plaintiff's motion for enlargement of the expert witness deadline [Filing No.

 91] is granted. Plaintiff shall make its expert witness disclosure by August 31, 2020.

 Defendant's expert witness disclosure deadline is enlarged to September 30, 2020.


        Date: 8/10/2020
                                              _______________________________
                                               Tim A. Baker
                                               United States Magistrate Judge
                                               Southern District of Indiana




 Distribution to counsel of record via ECF.




                                                  3
Case 4:18-cv-00075-TWP-TAB Document 98 Filed 08/10/20 Page 4 of 4 PageID #: 793




                                       4
